Citation Nr: 1509139	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the bilateral upper extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Regional Office (RO) in Houston, Texas, which denied an evaluation in excess of 20 percent for diabetes mellitus with peripheral neuropathy of the bilateral upper extremities.  Jurisdiction of the appeal was subsequently transferred to the RO in Waco, Texas.  

The Veteran requested a Videoconference hearing on his October 2012 VA Form 9.  The hearing was scheduled for May 2014, but the Veteran failed to appear on the hearing date and has not since requested a new hearing.  Therefore, the request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher (and/or separate) rating(s) for his service-connected diabetes mellitus with peripheral neuropathy of the upper extremities.  In December 2011, February 2014, and February 2015 statements, the Veteran and his representative asserted that his diabetes and complications thereof (i.e., peripheral neuropathy of the bilateral upper extremities) had worsened since the most recent examination, which was conducted in September 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetes mellitus and peripheral neuropathy of the upper extremities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this case.


Accordingly, the case is REMANDED for the following action:

1. After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, severity and manifestations of his diabetes mellitus.  This must include the nature and severity of his diabetes mellitus and all associated complications, to include his peripheral neuropathy of the bilateral upper extremities.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be performed.

The examiner must state whether the Veteran's diabetes mellitus requires restricted diet and regulations of activities; and whether it involves episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalization per year or twice a month visits to a diabetic care provider.  The examiner should also indicate the number of daily injections of insulin. 

Further, the examiner should also discuss the nature and severity of any right or left-sided upper extremity neuropathy found to be present. 

The examiner must also state whether the Veteran has other residuals or manifestation of his diabetes mellitus. 

All findings and conclusions should be set forth in a legible report.

2. Then readjudicate the appeal.  In doing so, the RO must specifically consider whether separate compensable ratings are warranted for the Veteran's peripheral neuropathy of the bilateral upper extremities together with a higher rating for his diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




